Citation Nr: 1727903	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  14-38 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for a dermatological disorder, to include a rash of the elbows, left knee and left ankle.

3.  Whether new and material evidence has been submitted reopen a previously denied claim of entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from March 1980 to March 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In a July 2017 statement, the Veteran withdrew his pending Board hearing request.  See 38 C.F.R. § 20.704(e).


FINDINGS OF FACT

In a July 2017 statement, prior to the promulgation of a Board decision, the Veteran withdrew his appeal.


CONCLUSION OF LAW


The criteria for withdrawal of an appeal are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105. 

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id. 
In July 2017, the Veteran submitted a written statement specifically expressing his intent to withdraw his entire appeal, which involves the issues of entitlement to service connection for left shoulder and dermatological disabilities, as well as a petition to reopen a previously denied claim of entitlement to service connection for tinnitus.  See July 6, 2017 Statement in Support of Claim.  Accordingly, as there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


